AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet I



                                           UNITED STATES DISTRICT COURT
                                                       Southern District of New York
                                                                          )
              UNITED ST A TES OF AMERICA                                  )      JUDGMENT IN A CRIMINAL CASE
                                   V.                                     )
                                                                          )
                       Martin DeJesus Reyes Maria                         )      Case Number:            19 CR 00856 (KMK)
                                                                          )      USM Number:             87470-054
                                                                          )
                                                                          )                 Benjamin Gold, Esq.
                                                                          )      Defendant's Attorney
THE DEFENDANT:
X pleaded guilty to count(s)            1 and 4
D pleaded nolo contendere to count(s)
   which was accepted by the court.
D was found guilty on count(s)
   after a plea of not guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                         Offense Ended               Count
18 USC 1708                       Receipt of Stolen Mail Matter                                             10/1 /2018

18 USC 1028A                      Aggravated Identity Theft                                                 10/2018              2



       The defendant is sentenced as provided in pages 2 through         _8_ _ _ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
D The defendant has been found not guilty on count(s)
X Count(s)      any open or pending                      Dis      X are dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If ordered to pay restitution,
the defenoant must notify the court and United States attorney of material changes in economic circumstances.




                                                                         Hon. Kenneth M. Karas, U.S.D.J.
                                                                         Name and Title of Judge



                                                                         Date
AO 245B (Rev. 09/ 19) Judgment in Criminal Case
                       Sheet 2 - Imprisonment

                                                                                                       Judgment -   Page _2_ _ of   -8---
 DEFENDANT:                     Martin DeJ esus Reyes Maria
 CASE NUMBER:                   19 CR 00856 (KMK)

                                                                IMPRISONMENT
           The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
 total term of:

 9 months for Count 1 to be followed by the 2 year mandatory and consecutive term on Count 4. The Defendant is to receive
 credit for time served (141 days between November 18, 2019 and April 7, 2020). The Defendant has been advised of his
 right to appeal.


       X The court makes the following recommendations to the Bureau of Prisons:
           It is recommended that the Defendant be designated nearest to the New York area.




       D The defendant is remanded to the custody of the United States Marshal.

       D The defendant shall surrender to the United States Marshal for this district:
           D at                                     D    a.m.     D p.m.        on

           D as notified by the United States Marshal.

       X The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
           X before 2 p.m. on            September 10, 2 021

           X as notified by the United States Marshal.
           X as notified by the Probation or Pretrial Services Office.


                                                                      RETURN
 I have executed this judgment as follows:




            Defendant delivered on                                                          to

  at                                                    , with a certified copy of this judgment.
       - - - -- - -- - - -- - --

                                                                                                     UNITED STATES MARSHAL



                                                                              By ------=--===-===-=-=-===-=::-:-::::::-::-=--:--:-=:-:--;--
                                                                                          DEPUTY UNITED ST ATES MARSHAL
                                                                                                                                            ----
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3 - Supervised Release
                                                                                                       Judgment-Page _ _3_     of        8
DEFENDANT:                   Martin DeJesus Reyes Maria
CASE NUMBER:                 19 CR 00856 (KMK)
                                                       SUPERVISED RELEASE
Upon release from imprisonment, you will be on supervised release for a term of:



2 years of supervised release for Count 1 and 1 year of supervised release for Count 4.




                                                      MANDATORY CONDITIONS
1.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a controlled substance.
3.    You must refrain from any unlawful use ofa controlled substance. You must submit to one drug test within 15 days ofrelease from
      imprisonment and at least two periodic drug tests thereafter, as determined by the court.
             X The above drug testing condition is suspended, based on the court's determination that you
                 pose a low risk of future substance abuse. (check if applicable)
4.     X You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
          restitution. (check if applicable)
5.     X You must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.     D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
          directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
          reside, work, are a student, or were convicted of a qualifying offense. (check if applicable)
7.     D You must participate in an approved program for domestic violence. (check if applicable)
You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the attached
page.
AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet 3A- Supervised Release
                                                                                                Judgment- Page        4        of ---=--
                                                                                                                                       8 _ __
DEFENDANT:                      Martin DeJesus Reyes Maria
CASE NUMBER:                    19 CR 00856 (KMK)

                                        STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

1.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
       frame .
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowingly leave the federal judicial district where you are authorized to reside without first getting permission from the
       court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you must permit the probation officer to
       take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your job
       responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
       days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted of a felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
10.    You must not own, possess, or have access to a firearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
       designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers) .
11.    You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
13 .   You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview of Probation and Supervised
Release Conditions, available at: www.uscourts.gov.


Defendant's Signature                                                                                      Date _ _ _ _ _ _ _ _ _ _ _ __
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 3D - Supervised Release
                                                                               Judgment-Page _   5_   of   8
DEFENDANT:                  Martin DeJesus Reyes Maria
CASE NUMBER:                19 CR 00856 (KMK)

                                          SPECIAL CONDITIONS OF SUPERVISION



It is recommended that the Defendant is to be supervised by the district of residence.
The Defendant shall submit his {>erson, residence, place of business, vehicle, and any property, computers
(as defined in 18 USC 1030(e)(l)), electronic communications, data storage devices and/or other media
under his control to a search on the basis that the Probation Officer has reasonable belief that contraband
or evidence of a violation of the conditions of the defendant's supervised release may be found. The search
must be conducted at a reasonable time and in a reasonable manner. Failure to submit to a search may be
grounds for revocation. The Defendant shall inform any other residents that the premises may be subject to
search pursuant to this condition.
The Defendant, if not deported, shall obey the immigration laws and comply with the directives of
immigration authorities.
AO 245B (Rev. 09/ 19)     Judgment in a Criminal Case
                          Sheet 5 - Criminal Monetary Penalties
                                                                                                          Judgment -   Page -=-
                                                                                                                            6 _ __   of   -=-
                                                                                                                                           8 _ _ __   _


 DEFENDANT:                            Martin DeJesus Reyes Maria
 CASE NUMBER:                          19 CR 00856 (KMK)
                                                   CRIMINAL MONETARY PENALTIES
      The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                          Assessment                Restitution                                     AV AA Assessment*           JVT A Assessment**
 TOTALS                 $ 200 .00                $ 208,241 .00            $                     $                           $




 D The determination ofrestitution is deferred until - - - - - . An Amended Judgment in a Criminal Case (AO 245C) will be
      entered after such determination.

 D    The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

      If the defendant makes a partial payment, each payee shall receive an approximately proportioned pay'I!!ent, unless specified otherwise in
      the priority or~er or perc~ntage payment column below. However, pursuant to 18 U .S.C. § 3664(.1), all nonfederal victims must be paid
      before the Umted States is paid.

 Name of Payee                                    Total Loss***                      Restitution Ordered                    Priority or Percentage
 c/o Clerk of the Court                                                                           208,241.00
 Order filed under seal




 TOTALS                                   $                                       $ _ _ _ _ _ _ _ _ _ __



 d      Restitution amount ordered pursuant to plea agreement $
                                                                              -----------
  D     The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
        fifteenth day after the date of the judgment, pursuant to 18 U.S.C . § 361 2(f). All of the payment options on Sheet 6 may be subject
        to penalties for delinquency and default, pursuant to 18 U.S.C. § 3612(g).

  D     The court determined that the defendant does not have the ability to pay interest and it is ordered that:

        D the interest requirement is waived for the                 D fine   D restitution.
        D the interest requirement for the              D     fine    D restitution is modified as follows :

  * Amy YiGky illld Andy GhilQ POIDQ!ifllplly Victim Assistance Act of2018 7 Pub. L. No . 115-299.
  ** Justice for Victims of Trafficking Act 0(2015 , P_ub. L. No. 114-22.                              .                         .
  *** Findings for the total amount oflosses are required under Chapters 109A, 110, 110A, and 113A of Title 18 fo r offenses committed on
  or after September 13, 1994, but before April 23 , 1996.
AO 2458 (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet SA - Criminal Monetary Penalties
                                                                                           Judgment- Page _ _7_   of      8
DEFENDANT:                  Martin DeJesus Reyes Maria
CASE NUMBER:                19 CR 00856 (KMK)

                       ADDITIONAL TERMS FOR CRIMINAL MONETARY PENALTIES


During the term of imprisonment, the defendant shall remit restitution in conjunction with the Inmate Financial Responsibility
Program, but in any event not less than $25 per quarter. Through the Inmate Financial Responsibility Program (BOP Policy
Statement 5380-08), an inmate's deposits are reviewed for a six-month period, amounts are subtracted for commissary and
other expenses (currently $75 per month), and the remaining balance is used to determine payments toward financial
sanctions.
The restitution shall be paid in monthly installments of at least $150.00 over a period of supervision to commence
30 days after the date of the judgment or the release from custody if imprisonment is imposed.
The Defendant shall notify the United States Attorney for this district within 30 days of any change of mailing or
residence address that occurs while any portion of the restitution remains unpaid.
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 6 - Schedule of Payments
                                                                                                           Judgment - Page _ 8 _ _ of   -8---
 DEFENDANT:                  Martin DeJesus Reyes Maria
 CASE NUMBER:                19 CR 00856 (KMK)

                                                            SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

 A     X Lump sum payment of$              200.00                    due immediately, balance due


            •     not later than                                         , or
            •     in accordance with
                                          •    C,
                                                        •    D,
                                                                     •    E, or    O F below; or
 B     •    Payment to begin immediately (may be combined with                    DC,     0 D, or    0 F below); or
 C     O Payment in equal           _ _ _ _ _ (e.g., weekly, monthly, quarterly) installments of $ ____ over a period of
                            (e.g., months or years), to commence _ _ _ _ _ (e .g., 30 or 60 days) after the date of this judgment; or

 D     O Payment in equal           _ _ _ _ _ (e.g. , weekly, monthly, quarterly) installments of $ ____ over a period of
                            (e.g., months or years), to commence _ _ _ _ _ (e.g., 30 or 60 days) after release from imprisonment to a
            term of supervision; or

 E     O Payment during the term of supervised release will commence within      _ _ _ _ _ (e.g. , 30 or 60 days) after release from
            imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

 F     O Special instructions regarding the payment of criminal monetary penalties:




 Unless the court has expressly ordered otherwise, ifthis judgµient imposes imprisonment, payment of criminal monetary penalties is due during
 the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
 Financial Responsibility Program, are made to the cferk of the court.

 The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




 X     Joint and Several

       Case Number                                                                                                     Corresponding Payee,
       Defendant and Co-Defendant Names                                                     Joint and Several
       (including defendant number)                               Total Amount                   Amount                    if appropriate
       l 9cr856 Jonathan Ranfiel and                                      208,241.00                    208,241.00
       Mayobanex Reyes


  D    The defendant shall pay the cost of prosecution.

  D    The defendant shall pay the following court cost(s):

 X     The defendant shall forfeit the defendant's interest in the following property to the United States:
       See Order of Forfeiture attached.


  PaYI11ents shall be aoplied in the following ordvfi (1) ~ow~~rnwnt, (,) n~~titution principal) {3) ~estitution interest, \4) AV,AA assessment,
  (5) fine principal, (6) fine interest, (7) community restitution, (8) NTA assessment, (g) penalties, and (10J costs, mcludmg cost of
  prosecution and court costs.
     ,-

,
    UNITED STATES DISTRICT COURT
    SOUTHERN DISTRICT OF NEW YORK
                                                             X


    UNITED STATES OF AMERICA
                                                                   CONSENT PRELIMINARY ORDER
                   -    V.    -                                    OF FORFEITURE/
                                                                   MONEY JUDGMENT
    MARTIN DEJESUS REYES MARIA,
                                                                   19 Cr. 856 (KMK)
                                     Defendant.

                                          ------x

                  WHEREAS, on or about November 26, 2019, MARTIN DEJESUS

    REYES      MARIA         (the     "defendant"),          was       charged    in       a        four - count

    Indictment,         19 Cr .        856    (the    "Indictment"),          with mail theft,               in

    violation of 18 U. S . C . § 1708                   ("Count One"); use of stolen mail

    keys,      in violation of 18 U.S.C . § 1704                       ("Count Two"); conspiracy

    to commit mail fraud,                    in violation of 18 U. s. C.               §   1344         ( "Count

    Three"); and aggravated identity theft, in violation of 18 U.S . C.

    § 1028A ("Count Four");

                  WHEREAS, the Indictment included a forfeiture allegation

    as    to   Counts        One and Three,            seeking         forfeiture      to       the     United

    States,      pursuant            to   Title       18,    United      States     Code,             Sections

    982(a) (1)         and        982(a) (2),    of    any       and    all   property,              real   and

    personal, invo l ved in said offenses, or any property traceable to

    such property,                including but not          limited to a         sum of money in

    United      States            currency      representing           the    amount           of     property

    involved in said offenses;
             WHEREAS,   on or about November 12,         2020,   the defendant

pled guilty to Count One of the Indictment,               pursuant to a plea

agreement with the Government, wherein the defendant admitted the

forfeiture allegation with respect to Count One of the Indictment

and agreed to forfeit to the United States, pursuant to Title 18,

United States Code,         Section 981(a) (1),     a sum of money equal to

$208,241 in United States currency, representing property involved

in said offense;

             IT IS HEREBY STIPULATED AND AGREED, by and between the

United States of America, by its attorney Audrey Strauss, United

States Attorney, Assistant United States Attorney, Jim Ligtenberg

of counsel,       and the defendant,      and his counsel,    Ben Gold,     Esq.,

that:

             1.     As a result of the offense charged in Count One of

the     Indictment,    to   which   the    defendant   pled   guilty,   a   money

judgment in the amount of $208,241 in United States currency (the

"Money Judgment"), representing property involved in Count One of

the Indictment, shall be entered against the defendant.

             2.     Pursuant to Rule 32.2(b) (4) of the Federal Rules of

Criminal      Procedure,       this       Consent   Preliminary     Order       of

Forfeiture/Money Judgment is final as to the defendant,                     MARTIN

DEJESUS REYES MARIA, and shall be deemed part of the sentence of

the defendant, and shall be included in the judgment of conviction

therewith.
r
                       3.     All   payments       on     the    outstanding        money   judgment

    shall be made by postal money order, bank or certified check, made

    payable, in this instance, to the United States Marshals Service,

    and delivered by mail                 to the United States Attorney's Office,

    Southern           District     of     New     York,        Attn:    Money      Laundering    and

    Transnational Criminal Enterprises Unit, One St. Andrew's Plaza,

    New York, New York 10007 and shall indicate the defendant's name

    and case number.

                       4.     The United States Marshals Service is authorized to

    deposit the payments on the Money Judgment in the Assets Forfeiture

    Fund,        and    the    United     States        shall     have    clear     title   to    such

    forfeited property.

                       5.     Pursuant to Title 21, United States Code, Section

    853   (p),    the United States              is authorized to seek forfeiture                  of

    substitute assets of the defendant up to the uncollected amount of

    the Money Judgment.

                       6.     Pursuant to Rule 32.2(b) (3) of the Federal Rules of

    Criminal           Procedure,        the     United     States       Attorney's      Office     is

    authorized to conduct any discovery needed to identify, locate or

    dispose            of     forfeitable          property,            including      depositions,

    interrogatories,            requests         for    production of        documents      and    the

    issuance of subpoenas.

                       7.     The Court shall retain jurisdiction to enforce this

    Consent Preliminary Order of                       Forfeiture/Money Judgment,            and to
amend it as necessary, pursuant to Rule 32.2 of the Federal Rules

of Criminal Procedure.

            8.      The     Clerk     of   the     Court     shall    forward     three

certified        copies     of      this    Consent        Preliminary        Order    of

Forfeiture/Money          Judgment    to   Assistant       United    States    Attorney

Alexander    J.     Wilson,      Co-Chief     of    the     Money    Laundering       and

Transnational Criminal Enterprises Unit, United States Attorney's

Office, One St. Andrew's Plaza, New York, New York 10007.
              9.   The    signature   page   of   this   Consent   Preliminary

Order of Forfeiture/Money Judgment may be executed in one or more

counterparts, each of which will be deemed an original but all of

which together will constitute one and the same instrument.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney for the
Southern District of New York

By:

      Assi             States Attorney
      300 Quarropas Street
      White Plains, NY 10601
      (914)    993-1953

MARTIN DEJESUS REYES MARIA

By,   J4d25
          INDEJESUS REYES MARIA                          DATE


By,    J:S&-
      BEGOLD,ESQ.                                        DATE
      Attorney for Defendant




                                                         DATE
                   DISTRICT JUDGE
".
     UNITED STATES DISTRICT COURT
     SOUTHERN DISTRICT OF NEW YORK

      United States of America                                                  Order of Restitution

                     V.                                                            19 Cr. 856 (KMK)

      Martin DeJesus Reyes Maria,

                                 Defendant.


            Upon the application of the United States of America, by its attorney, Audrey Strauss,

     United States Attorney for the Southern District of New York, Jim Ligtenberg, Assistant United

     States Attorney, of counsel; the presentence report; the Defendant's conviction on Count 1 of the

     above Indictment; and all other proceedings in this case, it is hereby ORDERED that:

            1. Amount of Restitution. Martin DeJesus Reyes Maria, the Defendant, shall pay

     restitution in the total amount of $208,241 to the victims of the offense charged in Count 1. The

     names, addresses, and specific amounts owed to each victim are set forth in the Schedule of

     Victims attached hereto. Upon advice of a change of address, the Clerk of the Court is authorized

     to send payments to the new address without further order of this Court.

            2. Sealing. Consistent with 18 U.S.C. §§3771(a)(8) & 3664(d)(4) and Federal Rule of

     Criminal Procedure 49 .1, to protect the privacy interests of victims, the Schedule of Victims

     attached hereto shall be filed under seal, except that copies may be retained and used or disclosed

     by the Government, the Clerk's Office, and the Probation Department, as need be to effect and

     enforce this Order, without further order of this Court.

     Dated: White Plains, New York

                 b/; 0/ 21
